DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
Status of claims
This action is in response to the amendment filed on 1/28/2022. Claim 1 – 5 and 7 – 11 are pending and have been examined.

Claim 1 and 7 have been amended.

Claim 6 and 12 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Response to Argument
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4 – 5 and 7, 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al., Blind Deconvolution of Signals using a Complex Recurrent Network, Proceeding of IEEE workshop on Neural Networks for Signal Processing, 1994 in view of Nitta, An Extension of the Back-Propagation Algorithm to Complex Numbers, Neural Networks, Vol. 10, No. 8, pp.1391 – 1415, 1997.

Regarding Claim 1, Back teaches a source separation method, comprising:
obtaining at least two source time-frequency signals and a mixed time-frequency signal corresponding to the at least two source time-frequency signals (See at least Back, Fig. 2, where X1 is the mixed time-frequency signal corresponding to the 2 target signals [source time-frequency signals] of Y1 and Y2 that the network is training to estimate);
disposing the mixed time-frequency signal at an input layer of a complex-valued deep neural network, and taking the at least two source time-frequency signals as a target of the complex-valued deep neural network (Examiner’s BRI: mixed time-frequency signal is the input and the two source time-frequency signal is the target output; See at least Back, Abs. Line. 7, complex recurrent network [complex-valued deep neural network]; Fig. 2, where X1 is the mixed time-frequency signal at the input and the source time-frequency signals are the 2 target of Y1 and Y2 that the network is training to estimating);
calculating a cost function of the complex-valued deep neural network (See at least Back, Page. 568, Line 8, where Ji is the cost function calculated during the training); and
performing training of the complex-valued deep neural network (See at least Back, Abs. Line. 7, complex recurrent network [complex-valued deep neural network]) to minimize the cost function to generate a trained complex-valued deep neural network (See at least Back page. 566, ln. 7 – 9, where cost criterion [cost function] is Ji; page. 568, ln. 4, where total power Ji is minimized), provided by the complex-valued deep neural network (See at least Back, abs. ln. 7, where complex recurrent network). 
Separating the mixed time-frequency signal by the trained complex-valued deep neural network to generate a plurality of separated signals so as to improve a hearing quality of the separated signal provided by the trained complex-valued deep neural network (See at least Back, abs. ln. 8 – 10, where the approach is for separating unknown convolved signals [using trained complex-valued deep neural network to separate signals] which may occur in a situation such as the well-known “cocktail-party problem”; intro. ln. 7, where aim to listen to a desired signal [improve hearing quality of a separated signal] and other signal are considered as noise). 
Back do not explicitly disclose:
performing partial differential to a real part and an imaginary part of a weight value of each network parameter between the input layer and a hidden layer and between the hidden layer and an output layer of the complex-valued deep neural network and to a real part and an imaginary part of a deviation value of the each network parameter between the input layer and a hidden layer and between the hidden layer and an output layer … wherein an activation function of the network parameter is equal to a function of a summation of the deviation value and a product of the weight value and an input value;
Nitta explicitly discloses: 
performing partial differential to a real part and an imaginary part of a weight value of each network parameter between the input layer and a hidden layer and between the hidden layer and an output layer of the complex-valued deep neural network and to a real part and an imaginary part of a deviation value of the each network parameter between the input layer and a hidden layer and between the hidden layer and an output layer (Nitta, page 1393, col. 2, para. 2, where wml for the weight between the input neuron l and hidden neuron m, vnm for the weight between the hidden neuron m and the output neuron n, ϴm for the threshold [deviation between input layer and hidden layer] of the hidden neuron m and ϒn for the threshold [deviation between hidden layer and output layer] of the output neuron n; eq. 10 – 13, where the partial differential of real part and imaginary part of weight and threshold [deviation] between input layer and hidden layer and between hidden layer and output layer) … wherein an activation function of the network parameter is equal to a function of a summation of the deviation value and a product of the weight value and an input value (Nitta, fig. 1, where output function fc(z) is a function of z which is defined as 
    PNG
    media_image1.png
    40
    186
    media_image1.png
    Greyscale
[summation of the threshold/deviation and the product of weight value and input value]);
Back and Nitta both disclose complex valued neural network for data processing and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Back’s teaching of the source separation recurrent network with Nitta’s teaching of the detailed implementation of fully complex-valued neural network operation to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to gain the ability to generalize the geometric transformation of complex data  (See at least Nitta abs. ln. 8 – 10).

Regarding Claim 4, Back in view of Nitta teaches the method claim of Claim 1, Back in view of Nitta further teaches: taking a quadratic error as the cost function of the complex-valued deep neural network (See at least Nitta, page. 1393, para. 2, where the error function 
    PNG
    media_image2.png
    45
    314
    media_image2.png
    Greyscale
, E is quadratic).

Regarding Claim 5, Back in view of Nitta teaches the method claim of Claim 1, Back in view of Nitta further teaches: performing partial differential to the real part and the imaginary part of the network parameter of the complex-valued deep neural network respectively by a gradient descent method (See at least Nitta, page. 1413, Appendix A.1. where                         
                            ∇
                        
                     is a gradient operator; eq. 10 – 13 are the gradient descent operation to find minimum).

Regarding Claim 7 and 10 – 11, Claim 7 and 10 – 11 are the corresponding device claim of Claim 1 and 4 - 5.  Back in view of Nitta further teaches: a source separation device, comprising: a processor; and a memory, coupled to the processor (See at least Back, Page. 570, Para. 4, where simulation was carried out in a digital environment by a form of processor and the model was stored in a form of memory devices). Claim 7 and 10  – 11 are rejected for the same reason as Claim 1 and 4 – 5.  

Claim(s) 2 – 3 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al., Blind Deconvolution of Signals using a Complex Recurrent Network, Proceeding of IEEE workshop on Neural Networks for Signal Processing, 1994 in view of Nitta, An Extension of the Back-Propagation Algorithm to Complex Numbers, Neural Networks, Vol. 10, No. 8, pp.1391 – 1415, 1997, further in view of Sutherland US_5515477 Neural Networks, 1996.

Regarding Claim 2, Back in view of Nitta teaches the method claim of Claim 1, Back in view of Nitta do not explicitly teaches: performing partial differential to the real part of the network parameter to train a magnitude of the mixed time-frequency signal 
Sutherland explicitly disclose: performing partial differential to the real part of the network parameter to train a magnitude of the mixed time-frequency signal (See at least Sutherland, col. 38, ln. 28 – 51, where the complex valued elements of the stimulus and response set maybe communicated by either their real/imaginary or phase/magnitude parts … phase and magnitude are ideally expressed as analog values …; i.e., in Sutherland’s model, the real part of the complex value is the magnitude information).
Back (in view of Nitta) and Sutherland both disclose complex valued neural network for data processing and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Back (in view of Nitta)’s teaching of the source separation recurrent network with Sutherland’s teaching of using real/imaginary parts of complex value to process magnitude/phase data to achieve the claimed invention. One of the ordinary skilled in the art would have motivated to make this modification in order to gain the information of phase angle and magnitude (See at least Nitta col. 6, ln. 9 – 29).

Regarding Claim 3, Back in view of Nitta teaches the method claim of Claim 1, Back in view of Nitta did not explicitly teaches: performing partial differential to the imaginary part of the network parameter to train a phase of the mixed time-frequency signal. 
Sutherland explicitly disclose: performing partial differential to the imaginary part of the network parameter to train a phase of the mixed time-frequency signal (See at least Sutherland, col. 38, ln. 28 – 51, where the complex valued elements of the stimulus and response set maybe communicated by either their real/imaginary or phase/magnitude parts … phase and magnitude are ideally expressed as analog values …; i.e., in Sutherland’s model, the imaginary part of the complex value is the phase information).
The reason for combination is the same as Claim 2.

Regarding Claim 8 – 9, Claim 8 – 9 are the corresponding device claim of Claim 2 – 3.  Claim 8 – 9 are rejected for the same reason as Claim 2 – 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                         

/VIKER A LAMARDO/Primary Examiner, Art Unit 2126